ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Maven Engineering Corporation                 )      ASBCA No. 62043
                                              )
Under Contract No. SPE4A 7-l 7-P-B572         )

APPEARANCES FOR THE APPELLANT:                       Andrew J. Mohr, Esq.
                                                     C. Kelly Kroll, Esq.
                                                      Morris, Manning & Martin, LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Edward R. Murray, Esq.
                                                     Brittany Z. Moriarty, Esq.
                                                      Trial Attorneys
                                                      DLA Aviation
                                                      Richmond, VA

                                 ORDER OF DISMISSAL

         On April 17, 2019, appellant filed a notice of appeal with the Board from a
March 13 , 2019 email it characterized as a "contracting officer's final decision." On
May 13 , 2019, the government filed a motion to dismiss the appeal for lack of jurisdiction,
alleging that appellant's claim failed to include a sum certain. In response, by letter dated
May 28, 2019, appellant notified the Board that it wished to withdraw the appeal, and stated
that it intended to file a new claim with the contracting officer to address some of the issues
raised by the government in its motion to dismiss. The government does not oppose
appellant' s request. By Order dated June 6, 2019, the Board notified the parties that it
intended to dismiss this appeal without prejudice unless either party objected within 14 days
of the date of this Order. The Board has not received an objection from either party.




                                                   ~dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62043 , Appeal of Maven
Engineering Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2